Citation Nr: 1435677	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a dermatological disorder (skin), to include as the result of exposure to herbicides.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War.

2.  The preponderance of the evidence fails to demonstrate that any currently-diagnosed dermatological disorder is related to the Veteran's period of active service, to include exposure to herbicides.

3.  Skin keratosis is not presumptively-associated with herbicide exposure.

4.  The preponderance of the evidence fails to demonstrate that hepatitis C is related to service, or the result of any incident therein.


CONCLUSIONS OF LAW

1.  A dermatological disorder was not incurred in or aggravated by active service, to include as the result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2013).

2.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran claimed that an in-service air gun inoculation was the source of his hepatitis C (see Statement, April 2010), and that a dermatological condition affecting his arms was the result of exposure to herbicides.  See Claim, November 2008.  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

As to the Veteran's skin disorder, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as he served in Vietnam during his period of active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  In cases such as these, the following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

While the Veteran's exposure to herbicides has been conceded, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  That said, service connection may still be granted based on direct service connection, to include actual herbicide exposure, should a medical nexus opinion so indicate.
      
At the outset, the Board notes that the Veteran has been diagnosed with active hepatitis C and skin keratosis during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hepatitis C or a chronic skin disorder, to include his April 1967 separation examination, providing some limited evidence against these claims.

Post-service, although his VA outpatient treatment reports reveal diagnoses for skin keratosis and hepatitis C, there is no medical evidence to link either disorder to the Veteran's period of active duty.  Further, the Board notes that there is no indication that he has ever been diagnosed with chloracne, or any other disorder presumptively-associated with herbicide exposure.  

Based on the foregoing, there is simply no evidence of record linking hepatitis C to any incident of his military service.  While the Veteran reports that he received a non-hygienic air gun inoculation, even if the Board were to presume that such an event took place, there are no records linking any such inoculation to his diagnosis of hepatitis C many, many, years later that it can be said it is at least as likely as not (a 50% or better chance) that this was the cause of the Veteran's hepatis beyond anything else that could have caused it since 1967, nearly 50 years ago.  In fact, with regarding the air gun inoculation, we are speaking of an event that occurred early in the Veteran's service, which would be fifty years ago.  Based on the facts of this case, while we cannot say what caused the Veteran's hepatitis C (based on the evidence in the claims file at this time) it can be said that it is less likely (a less than 50% chance) that the infection is the result of an event that occurred 50 years ago. 

Regarding the Veteran's skin disorder, though keratosis was noted in February 2009, this disorder is not presumptively-associated with herbicide exposure, and a medical nexus opinion was not provided at that time.  

As to the Veteran's assertions that he contracted hepatitis C during his period of active service as the result of an air gun inoculation, and that a current skin disorder is related to herbicide exposure, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report that he received an air gun inoculation, though his assertion that such inoculation was the cause of his hepatitis C is not corroborated by the medical evidence of record.  Further, and as noted above, the Veteran's exposure to herbicides, to include Agent Orange, is conceded.  However, there is no medical opinion of record linking any current skin disorder to that exposure and the service and post-service medical records would only provide evidence against such a claim, indicting a problem that began decades after service.    

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hepatitis C and skin keratosis are related to his period of active duty in any way.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and as such they must be denied.

The Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in January and April 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the RO in May 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As to each claim, the Board finds that a VA examination is not necessary to determine whether either claimed disorder is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained above, the Veteran's service treatment records were negative for an actual diagnosis of either claimed disorder, and the record is silent for any competent medical evidence of a probative link to service for either disorder.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for a dermatological disorder, to include as the result of exposure to herbicides, is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


